Mellott,
dissenting: The parties seem to agree that the fair value of the interest of the estate in the excess income and in the corpus of the trust can best be determined by reducing them to their present *829value by tlie use of the actuarial or combined experience tables of mortality. The prevailing opinion, however, rejects this method entirely, in so far as the right to receive the excess income is concerned, and substitutes therefor a mere statement that “whatever value” it has, has been considered in fixing the factor of 6 percent to be used in valuing the right to receive the corpus of the trust. If the method used has resulted in a reasonably close approximation to the correct value of the interest in the excess income, that is a mere fortuitous circumstance; for it falls far short of being scientific or exact enough to achieve the same result in similar cases which will arise. The use of actuarial or mortality tables, on the other hand, at least enables taxpayers and the Government to approach the complex and difficult problem of valuing such estates in the most scientific manner that has been devised; and until a better formula than that set out in the prevailing opinion is worked out, I think Ave should continue to use such tables.
I agree with the víoavs of Member Murdock, expressed in the dissenting opinion, to the effect that the witnesses should have been allowed to explain their methods of valuation, and, since they were not permitted to do so, I also feel that a new trial should be granted. I am of the opinion, however, that the preesnt record does not justify us in overturning the determination which the respondent made upon the valuation issue.